[Cite as State v. Foster, 2014-Ohio-4323.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       27288

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JOHN B. FOSTER                                        COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 2013 07 1766

                                  DECISION AND JOURNAL ENTRY

Dated: September 30, 2014



        CARR, Judge.

        {¶1}     Appellant, John Foster, appeals the judgment of the Summit County Court of

Common Pleas. This Court reverses and remands.

                                                 I.

        {¶2}     On July 12, 2013, the Summit Count Grand Jury indicted Foster on one count of

aggravated robbery and one count of possession of marijuana. The indictment was supplemented

on September 16, 2013, with an additional count of aggravated robbery accompanied by a

firearm specification. Foster initially pleaded not guilty to all of the charges against him. Foster

subsequently waived his right to a jury trial and elected to be tried by the court. After a bench

trial, Foster was found guilty of both counts of aggravated robbery along with the firearm

specification. Upon the motion of the State, the possession of marijuana charge was dismissed.

In addition to a three-year prison sentence for the firearm specification, the trial court imposed a
                                                 2


six-year term of incarceration for each count of aggravated robbery. The trial court ran all of the

sentences consecutively for a total prison sentence of 15 years.

       {¶3}    On appeal, Foster raises one assignment of error.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED PLAIN ERROR IN SENTENCING
       APPELLANT TO CONSECUTIVE TERMS OF IMPRISONMENT BY
       FAILING TO CITE THE REQUIRED FACTORS PURSUANT TO R.C.
       2929.14(C)(4) IN ITS JOURNAL ENTRY.

       {¶4}    In support of his position, Foster asserts that the trial court erred by not

incorporating its findings in support of its decision to impose consecutive sentences into the

sentencing entry. This Court agrees.

       {¶5}    While Foster acknowledges that the trial court made findings at the sentencing

hearing in support of its decision to impose consecutive sentences, he emphasizes that those

findings were never incorporated into the sentencing entry. R.C. 2929.14(C)(4) requires the trial

court to make findings in support of its decision to impose consecutive prison terms. The

Supreme Court of Ohio recently held that, “In order to impose consecutive terms of

imprisonment, a trial court is required to make the findings mandated by R.C. 2929.14(C)(4) at

the sentencing hearing and incorporate its findings into its sentencing entry, but it has no

obligation to state reasons to support its findings.” State v. Bonnell, Slip Opinion No. 2014-

Ohio-3177, syllabus. A review of the record in this case confirms that while the trial court made

findings at the sentencing hearing, it failed to incorporate those findings into the sentencing

entry. It follows that this matter must be remanded for the trial court to incorporate its findings

in support of imposing consecutive sentences into its sentencing entry.

       {¶6}    Foster’s assignment of error is sustained.
                                                 3


                                                III.

       {¶7}    Foster’s sole assignment of error is sustained. The judgment of the Summit

County Court of Common Pleas is reversed and the cause remanded for further proceedings

consistent with this decision.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       DONNA J. CARR
                                                       FOR THE COURT


HENSAL, P. J.
WHITMORE, J.
CONCUR.
                                           4


APPEARANCES:

JEFFREY N. JAMES, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistnt
Prosecuting Attorney, for Appellee.